June 16, 1933, an act of the Congress of the United States was approved, entitled: "An Act to encourage national industrial recovery, to foster fair competition and to provide for the construction of certain useful public works and for other purposes," generally known as the National Recovery Act. April 1, 1935, an act of the First Extraordinary Session of the state legislature was approved, entitled: "An Act to constitute and confirm certain educational institutions of the state as separate legal entities; to confer powers upon such educational institutions, including the powers to purchase, construct, better, and equip buildings and to make other improvements to their plants, and for such purposes to borrow money and accept grants from any federal agency; to issue bonds and to provide for the payment of such bonds and interest thereon and to secure such payment; to confer further powers for the making of agreements with the holders of such bonds; to supersede inconsistent provisions of all other laws; and to declare an emergency." (Chap. 55, 1935 First Extraordinary Session Laws.)
Chapter 55, supra, was enacted for the purpose of enabling and authorizing certain educational institutions of the state "To accept grants of money or materials or property of any kind from a federal agency, upon such terms and conditions *Page 219 
as such federal agency may impose," and "to obtain loans or grants or both from any federal agency" for the purposes stated in the statute.
Respondents desire to construct an infirmary and to that end propose to enter into a contract with the United States whereby the federal government will grant to the State University for the construction of an infirmary, as a relief project, $49,682 as a gift and $68,500 on a thirty-year amortized loan.
Grave uncertainties existing as to the right of the respondents to enter into the proposed contract, this action was commenced under the "Uniform Declaratory Judgment Act" (chap. 70, 1933 Session Laws), for the purpose of procuring a declaration of construction and validity of chapter 55,supra.
The Uniform Declaratory Judgment Act was enacted for the express purpose of removing just such substantial uncertainties as confronted the respondents. "Its purpose is to settle and to afford relief from uncertainty and insecurity with respect to rights, status and other legal relations, and it is to be liberally construed and administered," declared the legislature by section 12 thereof. But for the enactment of the Uniform Declaratory Judgment Act, the respondents would have been compelled to first enter into the proposed contract, and to incur considerable expense in connection therewith, and then and thereafter (the right to enter into the contract being challenged) have the courts determine whether the contract was valid or invalid. In other words, the respondents would have been compelled to take a step in the dark. Put in the language of Congressman Gilbert, as quoted in Borchard on Declaratory Judgments, p. 42: "Under the present law you take a step in the dark and then turn on the light to see if you stepped into a hole. Under the declaratory judgment law you turn on the light and then take the step." Or as observed by Chief Justice Peasley in Faulkner v. Keene, 85 N.H. 147, 155, 155 A. 195,200: "The court does not have to say to the prospective victim that the only way to determine whether the suspect is a mushroom or a toadstool is to eat it." *Page 220 
In conclusion: The proposed contract may be lawfully entered into by respondents, and the judgment of the trial court in the case at bar ought to be affirmed in the particulars stated in the opinion of Justice Ailshie.